CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #459 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated August 29, 2012 on the financial statements and financial highlights of Davidson Multi-Cap Equity Fund, a series of Advisors Series Trust.Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania October 26, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #459 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated August 29, 2012 on the financial statements of Davidson Small/Mid Equity Fund, a series of Advisors Series Trust.Such financial statements appear in the 2012 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania October 26, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofAdvisor Series Trust with respect to the filing of the Prospectus and Statement of Additional Information for Davidson Intermediate Fixed Income Fund and Davidson Equity Income Fund, a series of Advisor Series Trust. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania October 26, 2012
